DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/930,236, filed on July 15, 2020. In response to Examiner's Final Office Action of May 09, 2022, Applicant on August 09, 2022, amended Claims 1, 12 and 19. Claims 1-20 are pending in this application and have been rejected below. 

Examiner acknowledges Applicant’s request for an interview filed with the Request for Continued Examination (RCE). Examiner encourages Applicant to schedule an interview following the review of this Office Action. 



Response to Amendment

Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

New 35 U.S.C. § 102 rejections have been applied to amended claims 1, 6, 12, 17 and 19. The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 12 and 19.

Response to Arguments
Applicant's Arguments/Remarks filed January 31, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed January 31, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant argues Example 42 (see pg. 9-11, Applicant Remarks. Applicant states Similar to Example 42, amended independent claim 1 addresses problems related to monitoring, organizing, and consolidating information coming from multiple sources. But instead of managing one set of information (i.e., updates to health records), the present invention manages a significantly multiple sets of information from a variety of sources, including but not limited to technician availability and skill sets, real-time job requests, job information, and dispatching schedules. The present claims uniquely manage that complex array of information to generate an optimized, interactive dispatching schedule, and improve upon traditional, manual methods for technician assignment and scheduling (p. 10 Applicant highlights limitations from claim 1).
In Example 42, the analogous "additional elements" were found to recite a specific improvement over prior art by "allowing remote users to share information in real time in a standardized format." Here, the above additional elements similarly recite a specific improvement by allowing a plurality of remote users to share information (e.g., technician information and availability) in real time. The present claims go on to provide further improvements through the unique, automatic generation of dispatching schedules based on job value predictions, updating the user-accessible data store, and transmitting the dispatching schedule to a remote computing device associated with the scheduled service technician.

In response, Examiner respectfully disagrees. Claim 1 of Example 42 as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, the present claim is silent and not comparable to the improvements cited in Claim 1 of Example 42. In particular, the present invention stores job information, technician information and technician availability in network-based non-transitory data stores and provides remote access to users over a network such that technician information and technician availability can be updated in real-time through a graphical user interface. However, the claims and original disclosure make no mention of converting data to a standardize format nor transmitting the standardized information to all users in a network. Unlike Example 42, Examiner finds present claims are an improvement to an existing business process (e.g. schedule management) without improvement to a technology, technological field or computer-related technology. Applicant is respectfully reminded, regardless of the complexity and/or granularity, data analysis (e.g. job value predictions) without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner maintains the abstract idea of generating dispatching schedules based on technician availability and a job value prediction recited in the present claims is not integrated into a practical application because the claim recites insignificant extra-solution activities of collecting and delivering data and additional elements disclosed at a high-level of generality used as tools to perform the abstract idea.


Regarding the 35 U.S.C. 101 rejection, Applicant submits that the claim, as a whole, integrates the alleged method of organizing human activity into a practical application. The combination of additional elements, recite specific improvements over conventional methods by enabling an efficient, streamlined consideration of a plurality of factors to optimize technician schedules, as well as the ability to tailor such schedules based on job value predictions and optimization of one or more factors. Applicant submits that the claims recite non-conventional and specific limitations that demonstrate that the alleged judicial exception is "integrated into a practical application" and the claims are therefore eligible, at least, in view of Step 2A, Prong 2 of the Subject Matter Eligibility Inquiry. 

In response, Examiner respectfully disagrees. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea (e.g. the data analysis of optimizing dispatching schedules), is what makes the claim eligible. As stated above, Applicant is respectfully reminded, regardless of the complexity and/or granularity, data analysis (e.g. job value predictions) without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Thus, the claims currently do not integrate the abstract idea into a practical application, nor do the claims amount to significantly more than the abstract idea in order to transform the abstract idea into a patent eligible application. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant’s arguments, see pg. 12-14, filed August 09, 2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed towards a method, claims 12-18 are directed towards a non-transitory computer-readable storage medium and claims 19 and 20 are directed towards apparatus, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating dispatching schedules based on technician availability and a job value prediction.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving a request for scheduling a job, the request including job location information; generating, based on the technician information and technician availability, a list of service technicians with a skill set corresponding to the request, and associated availability for each listed service technician; determining a list of time windows to which the received request can be assigned, each time window associated with a respective service technician from the list of service technicians; generating job value prediction information for each time window, using at least one of a plurality of models in a network-based non-transitory model store to estimate generated revenue from the job based on job information, an identified time window, and available service technicians; automatically generating an interactive dispatching schedule to optimize potential revenue based on the job value prediction information, wherein the interactive dispatching schedule schedules a selected service technician from the list of service technicians to undertake the job by associating the selected service technician with the identified time window and a type of service associated with the job, provides a value indicator for different timeslots, and enables assignment modifications from users over the network constitutes methods based on managing personal behavior or relationships or interactions between people and commercial interactions. The recitation of the dispatching computer system, network-based non-transitory data store and remote computing device does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 12 and 19 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites storing, in at least one network-based non-transitory data store, job information, technician information and technician availability, wherein the technician information comprises a technician listing and a skill set associated with each technician; providing remote access to users over a network such that technician information and technician availability can be updated in real-time through a graphical user interface; updating the non-transitory data store with the interactive dispatching schedule; and transmitting the interactive dispatching schedule to a remote computing device associated with the selected service technician, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a dispatching computer system, network-based non-transitory data store and remote computing device at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer-readable storage medium embodying program executable by a processor for implementing a method recited in claim 12 and dispatching computer system comprising a processor that executes instructions out of a memory in claim 19 also amount to no more than using generic computer components as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 12 and 19 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a dispatching computer system comprising a processor that executes instructions out of a memory, remote computer device, data store and non-transitory computer-readable storage medium and apparatus amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification [0069]-[0070]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 7-11 and18 recite sending, receiving and accessing limitations respectively, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 2-6, 8, 9, 11, 13-17 and 20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claim 1.  Therefore claims 2-11, 13-18 and 20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al., U.S. Publication No. 2014/0278661 [hereinafter Nielsen].

Referring to Claim 1, Nielsen teaches: 
A computer-implemented method for operating a dispatching computer system (Nielsen, [0072]), “dynamic dispatch of field service technicians”, the method comprising:
storing, in at least one network-based non-transitory data store, job information, technician information and technician availability, wherein the technician information comprises a technician listing and a skill set associated with each technician (Nielsen, [0108]), “extracts and reorganizes ticket information into a standardized format which is then stored in a database”; (Nielsen, [0194]), “a tech dispatch engine 430 may retrieve resource information such as shift and skill level information from a corporate database 440, and may provide inputs to 360 DSE based on the retrieved resource information.”;  (Nielsen, [0218]), “… non-transitory or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention discussed above”; (Nielsen, [0111]); 
providing remote access to users over a network such that technician information and technician availability can be updated in real-time through a graphical user interface (Nielsen, [0129]), “… any generated schedule information (e.g., the Gantt charts shown in FIG. 3 or 4A) may be transmitted to a remote user interface (not shown) for displaying the schedule information to one or more supervisors of locate technicians.”;
receiving a request for scheduling a job, the request including job location information (Nielsen, [0093]), “extracting information from incoming activity requests (e.g., tickets)”; (Nielsen, [0108]), “extracts relevant ticket information from any of a variety of possible sources including, but not limited to, tickets issued by and received from one call centers, work orders received from facility owners, work orders received from various locate contractors desiring to schedule and dispatch locate technicians”;
generating, based on the technician information and technician availability, a list of service technicians with a skill set corresponding to the request, and associated availability for each listed service technician (Nielsen, [0196]), “a list of resources available for scheduling may be obtained from a suitable source, such as a payroll system (e.g., in the corporate database 440 shown in FIG. 4) and/or a ticketing system (e.g., in the QM database 430 shown in FIG. 4). Then, at act 1120, a hierarchy among the resources may be determined based on data retrieved from the ticketing system… some resources may be indicated as having special certification and/or skill sets for different types of locate activities, and grouped accordingly based on data retrieved from the ticketing system. As also noted above, one or more of contractual obligations, applicable statutes and/or regulations, best practices and/or standard operating procedures may provide constraints on the availability of resources, as well as historical efficiencies, assignment of given resources to a particular functional/operational unit (and in some instances the period of time for such an assignment, i.e., for a day, for a week, for a month, etc.), and/or available inventory needed to attend to activities (e.g., is inventory available in technician's vehicle, at a warehouse, available next day, not available in near-term, etc.)”;
determining a list of time windows to which the received request can be assigned, each time window associated with a respective service technician from the list of service technicians (Nielsen, [0074]), “one or more time periods may be determined for each activity based on a deadline associated with the activity (e.g., 48 hours from the time an activity request is received) and relevant shift times of the resources to whom the activity may be allocated (e.g., 8:00 hours to 17:00 hours daily)”; (Nielsen, [0028]); 
generating job value prediction information for each time window, using at least one of a plurality of models in a network-based non-transitory model store to estimate generated revenue from the job based on job information, an identified time window, and available service technicians (Nielsen, [0172]-[0173]), “a set of SLA parameters are determined for the current ticket. As discussed above, the SLA parameters for an activity may determine one or more time-varying SLA curves over certain intervals of time, to indicate the revenue that would be generated by completing the activity at any point within those intervals. Thus, SLAs are one of the main tools provided by 360 DSE for modeling various business rules as they apply to the different activities to be scheduled by 360 DSE…”; (Nielson, [0192]), “LA include, but are not limited to, job performance information, quality assessment information, weather information, traffic information, risk information, penalty or profitability information, and/or complexity information relating to activities, as well as skill level or particular certification of technicians, historical efficiency of technicians in attending to activities, and/or available inventory needed to attend to activities.”; (Nielsen, [0166]), “base values and/or weighting factors may be derived based on one or more of a number of parameters that may bear upon prioritization of activities to schedule…parameters include… penalty or profitability information associated with the locate activity (e.g., significant penalty associated with non-performance/non-completion of the locate activity pursuant to the ticket; different price points for different activities/parties contracting for performance); and complexity information (e.g., restricted access, high profile facility, certain tools/equipment required for locate activity, particular traffic restrictions/patterns, etc.)”; (Nielsen, [0086]; [0192]); 
automatically generating an interactive dispatching schedule to optimize potential revenue based on the job value prediction information, wherein the interactive dispatching schedule schedules a selected service technician from the list of service technicians to undertake the job by associating the selected service technician with the identified time window and a type of service associated with the job, provides a value indicator for different timeslots, and enables assignment modifications from users over the network 
(Nielsen, [0172]-[0173]), “a set of SLA parameters are determined for the current ticket. As discussed above, the SLA parameters for an activity may determine one or more time-varying SLA curves over certain intervals of time, to indicate the revenue that would be generated by completing the activity at any point within those intervals. Thus, SLAs are one of the main tools provided by 360 DSE for modeling various business rules as they apply to the different activities to be scheduled by 360 DSE. For example, shifting an SLA curve upward (or, equivalently, increasing the revenue generated by the corresponding activity) may cause 360 DSE to schedule the activity ahead of other activities to capture the higher value. As an other example, modifying the shape of an SLA curve may cause 360 DSE to change the time at which the corresponding activity is scheduled, again to maximize value…”; (Nielsen, [0093]), “the system 400 comprises a plurality of software components for extracting information from incoming activity requests (e.g., tickets), transforming the extracted information according to appropriate business rules, and loading the result of the transformation to a dynamic scheduling engine to obtain an optimized plan for each available resource; (Nielsen, [0177]; [0183]-[0184]; [0192]); 
updating the non-transitory data store with the interactive dispatching schedule (Nielsen, [0078]), “information updates may be provided to a dynamic scheduling engine frequently, for example, in real time or near real time (e.g., every five minutes) throughout a work day…Frequent information updates may also allow the dynamic scheduling engine to make decisions based on more accurate assumptions about actual conditions in the field, which may improve the quality of the schedule as measured by actual outcomes”; (Nielsen, [0089]; [0122]; [0218]);  and 
transmitting the interactive dispatching schedule to a remote computing device associated with the selected service technician (Nielsen, [0126]), “committed one or more activities to a resource (e.g., any of resources 1000, 1001, 1002, . . . ) via the customized 360 SWB, the dispatcher 240 may send a notification to a queue manager 480. In some embodiments, the dispatcher 240 may enter into the queue manager 480 information identifying the tickets corresponding to the committed activities, so that the queue manager 480 may retrieve relevant ticket information from the QM database 420 and forward the retrieved information to the resource to whom the activities have been committed. For example, the retrieved information may be transmitted over one or more suitable networks to a personal digital assistant (PDA) carried by the resource”; (Nielsen, [0122]).

Referring to Claim 6, Nielsen teaches the computer-implemented method of claim 1. Nielsen further teaches: 
performed on a scheduled basis at regular intervals (Nielsen, [0089]), “scheduling may be based on considering one or more such parameters a priori as part of a scheduling process, and/or providing one or more such parameters in essentially real-time or regularly/periodically as part of an iterative scheduling process to periodically/continually refine schedules and reallocate resources to activities if necessary”.

Referring to Claim 12, Nielsen teaches: 
A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for operating a dispatch computer system (Nielsen, [0218]), the method comprising:
Claim 12 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 19, Nielsen teaches: 
A dispatching computer system, comprising (Nielsen, [0216]), “dispatch engine”:
a memory (Nielsen, [0216]), “memory”;
a processor that executes instructions out of the memory to (Nielsen, [0216]), “processing units”:
Claim 19 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., U.S. Publication No. 2014/0278661 [hereinafter Nielsen], and further in view of Winter et al., U.S. Publication No. 2007/0015518 [hereinafter Winter]. 

Referring to Claim 7, Nielsen teaches the computer-implemented method of claim 1. Nielsen further teaches: 
further comprising sending an alert to a user device of the selected service technician (Nielsen, [0126]), “the dispatcher 240 may enter into the queue manager 480 information identifying the tickets corresponding to the committed activities, so that the queue manager 480 may retrieve relevant ticket information from the QM database 420 and forward the retrieved information to the resource to whom the activities have been committed. For example, the retrieved information may be transmitted over one or more suitable networks to a personal digital assistant (PDA) carried by the resource”.
Nielsen teaches transmitting committed activities to an assigned resource (see par. 0126), but Nielsen does not explicitly:
the alert identifying the identified time window, the job, and the job location information.

However Winter teaches: 
the alert identifying the identified time window, the job, and the job location information (Winter, [0033]), “The system management module further provides for scheduling the selected tasks for the particular agent and initiating the mobile device communication module to communicate the task profiles for the scheduled tasks to the particular agent”;  (Winter, [0081]), “For a given day's planned activities within the end-user defined service area, the ROM 106 examines total work order demand, the job-skill profiles of available mobile resources, standard task intervals and geographic location of pending orders, and allocates work orders to individual mobile resources to minimize travel time and complete the maximum number of work orders. Once individual mobile resource schedules have been determined, the day's scheduled appointments and tasks can be transmitted to the mobile resource via user-defined data screens under the control of the MDCM 108”; (Winter, [0135]), “notifying the mobile agent via the mobile agent device 234 of the request of the potential customer P2”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the committed activity in Nielsen to include the real-time limitations as taught by Winter. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 8, Nielsen teaches the computer-implemented method of claim 1. Nielsen teaches job performance information that include actual performance time (see par. 0081), but Nielsen does not explicitly:
further comprising:
receiving information from a user device that identifies a time that the selected service technician arrived at a site that corresponds to the job location information;
receiving information from the user device that identifies a time that the selected service technician completed the job;
identifying a job duration by subtracting the job completion time from the job arrival time;
updating the job information to include the job duration.

However Winter teaches: 
further comprising:
receiving information from a user device that identifies a time that the selected service technician arrived at a site that corresponds to the job location information (Winter, [0138]), “the notification event can include …an arrival time”; (Winter, [0060]), “A report can include operational data such as, by way of example, task completions…working periods for an agent, completion of a type of task…task lengths, transmit times, arrival times”; 
receiving information from the user device that identifies a time that the selected service technician completed the job (Winter, [0060]), “A report can include operational data such as, by way of example, task completions…working periods for an agent, completion of a type of task…task lengths, transmit times, arrival times”; (Winter, [0079]); 
identifying a job duration by subtracting the job completion time from the job arrival time (Winter, [0060]), “A report can include operational data such as, by way of example …task lengths”; and 
updating the job information to include the job duration (Winter, [0060]), “A report can include operational data such as, by way of example …task lengths”; (Winter, [0065]), “transmission of job completion data to the CSRM 120”; (Winter, [0120]), “. Upon delivery completion, the worker updates the delivery status 822, and the worker's location is updated in 812”; (Winter, [0079]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the performance information in Nielsen to include the job limitations as taught by Winter. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 9, Nielsen teaches the computer-implemented method of claim 1. Nielsen teaches receiving ticket information from various sources (see par. 0108), but Nielsen does not explicitly teach: 
further comprising:
receiving information from a user device that identifies additional work that can be performed at a site that corresponds to the job location information; and 
updating the job information to identify the additional work that can be performed at the job site.

However Winter teaches: 
further comprising:
receiving information from a user device that identifies additional work that can be performed at a site that corresponds to the job location information (Winter, [0079]), “… displays user-defined work order details for scheduled appointments and can also include additional task and job completion field entries that are completed by the mobile resource upon job completion and transmitted to the MDCM 108…; and 
updating the job information to identify the additional work that can be performed at the job site (Winter, [0079]), “displays user-defined work order details for scheduled appointments and can also include additional task and job completion field entries…Upon job completion, the MDCM 108 can communicate or update information for the next scheduled service appointment assigned to the mobile resource and transmit the updated template information via the appropriate network and network interface”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the ticket information in Nielsen to include the job information limitations as taught by Winter. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Referring to Claim 11, the combination of Nielsen in view of Winter teaches the computer-implemented method of claim 9. Nielsen teaches: 
further comprising:
accessing the list of service technicians and associated availability for each listed service technician, the list of service technicians comprising service technicians respectively associated with a skill set corresponding to the work (Nielsen, [0196]), “At act 1110, a list of resources available for scheduling may be obtained from a suitable source, such as a payroll system (e.g., in the corporate database 440 shown in FIG. 4) and/or a ticketing system (e.g., in the QM database 430 shown in FIG. 4). Then, at act 1120, a hierarchy among the resources may be determined based on data retrieved from the ticketing system. For example, resources may be grouped based on the different locate offices to which they are affiliated. Additionally, some resources may be identified as supervisors and may not be made available for automatic scheduling by the dynamic scheduling engine. In yet another aspect, some resources may be indicated as having special certification and/or skill sets for different types of locate activities, and grouped accordingly based on data retrieved from the ticketing system”.
Nielsen teaches readjusting schedules based on new information (see par. 0078), Nielsen does not explicitly:
	additional work;
identifying a second time window to which the received additional work can be assigned; and
scheduling the selected service technician or another service technician of the list of service technicians to undertake the work by associating the selected service technician or the another service technician with the time window and the additional work.

However Winter teaches: 
further comprising:
additional work (Winter, [0079]), “… displays user-defined work order details for scheduled appointments and can also include additional task and job completion field entries that are completed by the mobile resource upon job completion and transmitted to the MDCM 108…;
identifying a second time window to which the received additional work can be assigned (Winter, [0081]), “For a given day's planned activities within the end-user defined service area, the ROM 106 examines total work order demand, the job-skill profiles of available mobile resources, standard task intervals and geographic location of pending orders, and allocates work orders to individual mobile resources to minimize travel time and complete the maximum number of work orders”; (Winter, [0065]), “automatically manages individual mobile resource schedules based upon system inputs that can include, but are not limited to, customer service orders, defined job task profiles with standard task intervals, individual mobile resource skill profiles, route optimization schedules for each mobile resource, mobile resource location tracking data and customer contact preferences with associated contact numbers”; (Winter, [0074]), “appointments can be scheduled based upon particular service intervals for each requested product and/or service”; and
scheduling the selected service technician or another service technician of the list of service technicians to undertake the additional work by associating the selected service technician or the another service technician with the time window and the additional work (Winter, [0056]), “a customer request that includes a customer requested delivery period or appointment time and the system management module can select the agent as a function of the customer requested delivery period. Additional factors can also be utilized in this selection, such as the availability agent, the skills and/or inventor of the agent”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the adjusted schedules in Nielsen to include the scheduling of additional work as taught by Winter. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of providing improved utilization of the mobile agent's time, increased productivity, and improved customer satisfaction (see Winter par. 0130).

Claim 18 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claims 2-4, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., U.S. Publication No. 2014/0278661 [hereinafter Nielsen], and further in view of Sarkar et al., U.S. Publication No. 2013/0191843 [hereinafter Sarkar]. 

Referring to Claim 2, Nielsen teaches the computer-implemented method of claim 1. Nielsen teaches determine one or more time-varying SLA curves over certain intervals of time (see par. 0172), but Nielsen does not explicitly teach:
wherein generating the list of time windows further comprises:
generating a bipartite graph comprising a first set of nodes associated with time windows associated with a particular technician of the list of service technicians, a second set of nodes associated unassigned jobs, and edges interlinking nodes of the first set of nodes and nodes of the second set of nodes, each edge associated with a cost value; and
solving the bipartite graph by iteratively removing edges until no two nodes are linked by more than one edge.

However Sarkar teaches: 
wherein generating the list of time windows further comprises:
generating a bipartite graph comprising a first set of nodes associated with time windows associated with a particular technician of the list of service technicians, a second set of nodes associated unassigned jobs, and edges interlinking nodes of the first set of nodes and nodes of the second set of nodes, each edge associated with a cost value (Sarkar, [0021]), “, a minimum cost flow analysis is performed, wherein a bipartite graph or flow network is generated such that the set of tasks for a job, T, is matched with the set of available slots… given a flow network N(T, S), the total cost of the flow may be minimized using techniques known in the art, wherein N is a flow network having an origin, T, and a destination, S. Referring to FIG. 2, an exemplary bipartite graph is provided showing the edge weights between unscheduled tasks and the slots. In this embodiment, each task provides a supply of one unit to the system. Each supply unit may be allocated to a slot for fulfillment and each slot is capable of fulfilling one unit of supply in the system… It is to be understood that the cost of the edge from a task to the unscheduled node, U, is zero. Higher priority tasks are to be favored in the system such that they have a lower edge cost in comparison to lower priority tasks…”; and 
solving the bipartite graph by iteratively removing edges until no two nodes are linked by more than one edge (Sarkar, [0023]), “the initial RT set which was calculated is discarded and the minimization of optimization function is repeated to map unscheduled tasks and unscheduled slots. This embodiment provides an optimal assignment based on current tasks available. In a further alternative embodiment, the RT set is considered, wherein only slots having an empty RT and unreserved tasks are considered while repeating the minimization of the optimization function… or scalable configurations wherein a large number of nodes are being considered, e.g., hundreds or thousands of nodes. In the case of discarding the previous RT, an optimal solution is provided, but at the cost of increased complexity. Implementation of a look-back versus non-look back process with respect to RT is dependent upon the total number of nodes being considered”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the graphs in Nielsen to include the bipartite graphs, nodes and edges limitations as taught by Sarkar. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of matching the suitability of a node to the characteristics of a task (see Sarkar par. 0014).

Referring to Claim 3, the combination of Nielsen in view of Sarkar teaches the computer-implemented method of claim 2. Nielsen teaches determining time-varying SLA curves over certain intervals of time, to indicate the revenue that would be generated by completing the activity at any point within those intervals (see par. 0172), but Nielsen does not explicitly teach: 
wherein the cost is a negative value based on a predicted value of work associated with a first respective node of the second set of nodes and a technician multiplier associated with a second respective node of the first set of nodes. 

However Sarkar teaches: 
wherein the cost is a negative value based on a predicted value of work associated with a first respective node of the second set of nodes and a technician multiplier associated with a second respective node of the first set of nodes (Sarkar, Table 4, [0021]), “a minimum cost flow analysis is performed… Min_cost_flow add Source and sink in the graph. add edges from source to all the tasks T with flow equal to task supply and cost equal to zero add edges from slots S and node U to sink with flow equal to slot demand compute the max flow in the graph find the negative cost cycles in the residual graph while negative cost cycles exist in the residual graph update the graph by the flow corresponding to negative cost cycle return”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the graphs in Nielsen to include the bipartite graph and cost limitations as taught by Sarkar. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of matching the suitability of a node to the characteristics of a task (see Sarkar par. 0014).

Referring to Claim 4, the combination of Nielsen in view of Sarkar teaches the computer-implemented method of claim 2. Nielsen teaches determining time-varying SLA curves over certain intervals of time, to indicate the revenue that would be generated by completing the activity at any point within those intervals (see par. 0172), but Nielsen does not explicitly teach: 
wherein solving the bipartite graph further comprises executing a maximum-flow-minimum-cost solver on the bipartite graph. 

However Sarkar teaches: 
wherein solving the bipartite graph further comprises executing a maximum-flow-minimum-cost solver on the bipartite graph (Sarkar, [0021]), “add edges from source to all the tasks T with flow equal to task supply and cost equal to zero add edges from slots S and node U to sink with flow equal to slot demand compute the max flow in the graph find the negative cost cycles in the residual graph while negative cost cycles exist in the residual graph update the graph by the flow corresponding to negative cost cycle return”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the graphs in Nielsen to include the bipartite graph limitations as taught by Sarkar. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of matching the suitability of a node to the characteristics of a task (see Sarkar par. 0014).

Claim 13 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., U.S. Publication No. 2014/0278661 [hereinafter Nielsen], in view of Sarkar et al., U.S. Publication No. 2013/0191843 [hereinafter Sarkar], and further in view of Koike-Akino, U.S. Publication No. 2016/0233979 [hereinafter Koike-Akino]. 

Referring to Claim 5, the combination of Nielsen in view of Sarkar teaches the computer-implemented method of claim 2. Nielsen teaches determine one or more time-varying SLA curves over certain intervals of time (see par. 0172) and Sarkar teaches bipartite graph (see par. 0021), but the combination of Nielsen in view of Sarkar does not explicitly teach:
wherein iteratively removing edges from the bipartite graph further comprises performing simulated annealing over the bipartite graph.

However Koike-Akino teaches: 
wherein iteratively removing edges from the bipartite graph further comprises performing simulated annealing over the bipartite graph (Koike-Akino, [0042]), “PCM has an equivalent representation by a bipartite graph, wherein each column, row, and non-zero element of the PCM are represented, respectively, by a variable node, a check node, and an edge connecting between one variable node and one check node”; (Koike-Akino, [0051]), “The heuristic optimizer 811 can use any optimization algorithms such as differential evolution, evolutionary strategy, genetic algorithm, simulated annealing, particle swarm optimization, Nelder-Mead, and quasi-Newton method, to minimize the required SNR… The RSNR search 815 uses a tentative SNR value 816 to check if a finite-iteration decoder can decode the LDPC codes having the given degree distribution at the SNR value, by using the EXIT trajectory analysis 820”; (Koike-Akino, [0068]), “the heuristic optimizer 811 searches for the best irregular band matrix, e.g., by using simulated annealing, genetic algorithm, and differential evolution, in terms of the minimum possible required SNR… which comprise the window size W as well as the decoding iteration n and the demodulation iteration m”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the graphs in Nielsen and bipartite graphs in Sarkar to include the simulation limitations as taught by Koike-Akino. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of providing more accurate performance prediction (see Koike-Akino par. 0066).

Claim 16 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., U.S. Publication No. 2014/0278661 [hereinafter Nielsen], in view of Winter et al., U.S. Publication No. 2007/0015518 [hereinafter Winter], and further in view of Rivere, U.S. Publication No. 2013/0090969 [hereinafter Rivere]. 

Referring to Claim 10, the combination of Nielsen in view of Winter teaches the computer-implemented method of claim 9. Nielsen teaches a dispatcher may review a plan and commit the activity to the resource (see par. 0122), but Nielsen does not explicitly teach:
further comprising sending an authorization to the user device indicating that the additional work can be performed by the selected service technician, wherein the additional work is performed based at least in part on the authorization.

However Rivere teach:
further comprising sending an authorization to the user device indicating that the additional work can be performed by the selected service technician, wherein the additional work is performed based at least in part on the authorization (Rivere, [0170]), “The confirmation is enabled by "comm set ON" noting that managers are involved in the communications sessions”; (Rivere, [0175]), “Managerial confirmation may be required for these various events. Further, the system is flexible enough such that the customer is given some information but not all the information. Managerial confirmation is typically required before customer information is released to the customer”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the dispatcher committing resources to activities in Nielsen and bipartite graphs in Sarkar to include the confirmation limitations as taught by Rivere. The motivation for doing this would have been to improve the method of dispatching technicians and/or other staff to remote locations in order to perform activities in Nielsen (see par. 0007) to efficiently include the results of improving work force capability, productivity and visibility as well as improving the quality of the customer experience (see Rivere par. 0008).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garber et al. (US 20200210965 A1) – Method and systems for scheduling tasks to field professionals include: receiving from a user a request for an on-site service associated with a location; transmitting to a field professional information reflecting an assignment to provide the on-site service; receiving an indication, while the field professional is at the location, that an additional visit is required to complete the on-site service; accessing a future schedule of the field professional to identify an available time slot; and providing a proposed time for the additional visit associated with the identified time slot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624